ON MOTION FOR REHEARING.
LATTIMORE, Judge.
— Mr. Smith testified that he bought whisky from appellant. Appellant denied it. The verdict evidences the fact that the jury believed Smith. This was within the province of the jury.
Appellant excepted to the court’s charge for its failure to define agency. During the argument the court changed his mind, and gave a fair charge on agency. We think appellant can not complain that the court then charged on agency, merely because such charge was given after the argument began and before it was finished. The bill presenting this complaint shows that the court offered appellant all the time that he might desire to make further argument, after said charge was given.
Nor do we think the “agency” charge erroneous in failing to define agency. The charge was couched in such language as to render unnecessary such definition. The facts appearing in the record were amply sufficient. Appellant’s other complaints have been examined but are not deemed sound.
The motion for rehearing will be overruled.

Overruled.